        Case 4:18-cv-04864-YGR Document 55 Filed 08/03/20 Page 1 of 5




 1 Michael R. Crosner (SBN 41299)
 2 mike@crosnerlegal.com
     Zachary M. Crosner (SBN 272295)
 3   zach@crosnerlegal.com
     J. Kirk Donnelly (SBN 179401)
 4   CROSNER LEGAL, PC
     433 N. Camden Dr., Ste. 400
 5   Beverly Hills, CA 90210
 6   Tel: (310) 496-5818
     Fax: (310) 510-6429
 7
     Attorneys for Plaintiff Laura Buford
 8
 9
10                                 UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12
13 LAURA BUFORD, on behalf of herself and         Case No.: 4:18-CV-04864-YGR
     others similarly situated,
14
                           Plaintiff,             [PROPOSED] JUDGMENT
15                                                *As Modified by the Court*
16   vs.
                                                  Hon. Yvonne Gonzalez-Rogers
17
   MEDICAL SOLUTIONS, L.L.C., a
18 Nebraska limited liability corporation; and
   DOES 1 through 100, inclusive.
19
20                         Defendants.

21
22
23
24
25
26
27
28


     [PROPOSED]
     6488533v.1 JUDGMENT                                              CASE NO. 4:18-CV-04864-YGR
        Case 4:18-cv-04864-YGR Document 55 Filed 08/03/20 Page 2 of 5




 1          The following matters came regularly as scheduled for hearing on July 21,
 2 2020: (1) Plaintiff’s Motion for Final Approval of Class Action Settlement (Docket
 3 No. 42); and (2) Plaintiff’s Motion for Attorney’s Fees and Costs (Docket No. 43).
 4 Both Motions were unopposed. Upon consideration of the Motions, the evidence
 5 filed in support thereof, the Court’s entire file herein, and the arguments of counsel
 6 at the hearing, the Court entered its Order granting both Motions on July 28, 2020
 7 (the “Final Order”) (Docket No. 51]. Accordingly, the Court now enters
 8 JUDGMENT as follows:
 9          1.     For purposes of this Judgment, the Court adopts all defined terms as set
10 forth in the Joint Stipulation of Class Settlement and Release (“Joint Stipulation”)
11 (Docket No. 34);
12          2.     This Court has jurisdiction over the subject matter of this litigation and
13 over all parties and Class Members to this litigation;
14          3.     The Court finds the “Notice of Class Action Settlement” was duly
15 mailed to the members of the Class as required by the Joint Stipulation. These steps
16 to notify the Class about the Settlement constituted the best notice practicable under
17 the circumstances and fully met the requirements of due process. The Court finds
18 further that the California Labor & Workforce Development Agency (“LWDA”)
19 was duly notified of the settlement of the claims asserted under the Private
20 Attorneys General Act, Cal. Labor Code sections 2698, et seq. (“PAGA”) as
21 required by Cal. Labor Code section 2699(l)(2);
22          4.     The Court finds that no member of the Class nor the LWDA has
23 objected to the Settlement or to the proposed awards of attorney’s fees, costs or the
24 representative enhancement;
25          5.     The Court finds that the Settlement was the product of good faith,
26 arm’s-length negotiations between experienced counsel, facilitated by a well
27 respected mediator. After considering the Defendant’s potential exposure, the
28 likelihood of success on the class claims, the risk, expense, complexity and delay
                                                -1-
     [PROPOSED] JUDGMENT                                                CASE NO. 4:18-CV-04864-YGR
        Case 4:18-cv-04864-YGR Document 55 Filed 08/03/20 Page 3 of 5




 1 associated with further litigation, the risk of maintaining class certification through
 2 trial, the experience and views of Class Counsel, and the reaction of the Class to the
 3 Settlement (see Hanlon v. Chrysler Corporation, 150 F.3d 1011, 1026 (9th Cir.
 4 1998)), the Court finds that the Settlement is fair, reasonable and adequate, and in
 5 the best interests of the Class, and hereby GRANTS final approval of the
 6 Settlement. The parties are ordered to carry out the Settlement as provided for in the
 7 Joint Stipulation;
 8          6.     In addition, the request for an enhancement payment of $7,500.00 to
 9 Plaintiff and Class Representative Laura Buford is granted. The Court finds that the
10 enhancement payment is reasonable in light of the services she performed, the
11 benefit she helped secure for the Class, and the risks she undertook in bringing the
12 litigation. The Court further approves payment of $25,000.00 to the Settlement
13 Administrator, CPT, Inc., for services rendered and to be rendered in administering
14 the Settlement. The Court further approves payment of $157,500.00 to the LWDA
15 for its share of civil penalties PAGA;
16          7.     Concurrently with the motion for final approval of the Settlement,
17 Plaintiff moved for attorney’s fees equal to 25% of the total settlement fund, or
18 $287,500.00, plus litigation costs in the amount of $11,881.82, which Motion the
19 Court granted.
20          8.     The Court adjudges the participating Class Members, to the extent
21 provided by the Joint Stipulation, be deemed to have conclusively released and
22 discharged the Released Parties (as defined in the Joint Stipulation) from any and all
23 claims, debts, liabilities, demands, obligations, guarantees, costs, expenses,
24 attorney’s fees, damages, action or causes of action contingent or accrued for,
25 alleged in or based on the factual allegations asserted in the operative complaint.
26          9.     Two Class Members, Kayla Smith and Janon Ashcraft, timely and
27 validly opted out of the Settlement. These two individuals therefore are excluded
28
                                               -2-
     [PROPOSED] JUDGMENT                                              CASE NO. 4:18-CV-04864-YGR
        Case 4:18-cv-04864-YGR Document 55 Filed 08/03/20 Page 4 of 5




 1 from the Class and are not bound by the Joint Stipulation, the Final Order, or this
 2 Judgment.
 3          10.    The Court further adjudges that Plaintiff, acting on behalf of herself and the
 4 State of California by and through the LWDA, by operation of this Judgment hereby
 5 forever and completely releases and discharges the Released Parties of any and all claims
 6 for civil penalties under PAGA of both the Settlement Class and Settlement
 7 Aggrieved Group that were alleged in the Action or that could have been alleged in
 8 the Action based on the factual allegations asserted in the operative complaint.
 9          11.    Neither the releases in the Joint Stipulation, the Final Order or this
10 Judgment will affect any and all claims alleged in the action titled Dittman v.
11 Medical Solutions, L.L.C., et al., Eastern District of California Case No. 2:17-cv-
12 01851-MCE-CKD.
13          12.    Without affecting the finality of the Final Order or this Judgment in any
14 way, the Court retains jurisdiction over: (1) implementation and enforcement of the
15 Joint Stipulation pursuant to further orders of this Court until this Judgment
16 becomes effective and each and every act agreed to be performed by the parties has
17 been performed under the terms of the Joint Stipulation; (2) any other action
18 necessary to conclude this settlement and to implement the Joint Stipulation; and (3)
19 the enforcement, construction, and interpretation of the Joint Stipulation.
20          13.    Neither the Final Order, this Judgment nor the Joint Stipulation upon
21 which they are based are an admission or concession by any party of any fault,
22 omission, liability or wrongdoing. This Judgment is not a finding of the validity or
23 invalidity of any claims in this action or a determination of any wrongdoing by any
24 party. The final approval of the parties’ settlement will not constitute any opinion,
25 position or determination of this Court as to the merits of the claims or defenses of
26 any party.
27          14.    Judgment is hereby entered as follows: (1) Plaintiff Laura Buford and
28 the Settlement Class Members consisting of all persons employed by Defendant in
                                                  -3-
     [PROPOSED] JUDGMENT                                                    CASE NO. 4:18-CV-04864-YGR
        Case 4:18-cv-04864-YGR Document 55 Filed 08/03/20 Page 5 of 5




 1 California as non-exempt employees, including but not limited to traveling
 2 healthcare professionals, who worked an assignment at any facility operated by
 3 Sutter Health or a related company during the Settlement Class Period who have not
 4 otherwise opted out, and (2) the LWDA with respect to all claims asserted under
 5 PAGA on behalf of the Settlement Class Members and Settlement Aggrieved
 6 Group, shall take nothing from Defendant Medical Solutions, LLC except as set
 7 forth in Joint Stipulation. The Court shall retain jurisdiction over the parties to
 8 interpret, implement and enforce this Judgment. for three (3) years from the date of this
 9 judgment.
10          IT IS SO ORDERED, ADJUDGED AND DECREED.
11
12
13
14 Dated: ____________
            August 3, 2020                 ______________________________________
                                                  YVONNE GONZALEZ ROGERS
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -4-
     [PROPOSED] JUDGMENT                                                 CASE NO. 4:18-CV-04864-YGR
